ANNEX "A"
SECRETAR .

CRRTTFT CATE

T, NOLT G. CORTEL, Corporate Seeret y of Voutura
“Corporation, a corporation duly orgafia2d and ext ti
by virtue of the laws of the Republic of the Phi
Principal offices at Zamorn Sbreet, Retuan City
that at the recular meeting of the Board
tion held on Myr 23,1991 at which a quory
resolutions were unanjmously approved:

"TESOLY V7? 1Ss HERBY |
G. VIJUNGSO, Tteatdent, bry ash} ra
to negotiate, ori behalf of Ue eolporatjonu for the
sition of mining claims, mining cifhts 4nd sur
from any person, entity or corporation
agreemerts (MPSA) for this purpo:
tions he may deem beneficial fur the ¢
"RESOLVED FURTHER, that Mry is Juhedy
authorized to sign and execute on behaif of the
tion any and all agreements, declarations of locatic
of mining claims, applications for order of
mining lease and all other documents ni
acquisition and perfection of mining rights
mining claims of the corporation and fils
. the respective government agencies as prov
Pel. 463, as anended, and Congolidated Minos A
Irder implementing P.De 463 7a" amended ;
i

|
RESOLVED PURTHSRMORW, thot Bis
herety 4s, authorized to act as Nupr
cerporation for the foregoing purpose
any government agency or entity invwl f
mineral exploration, development and mi

REOF, I have hereunto set my hand this

t Lith day
of 1 1991 at Davao City, Philippinese

‘ ‘ not t. borren
ies

; Corporate Seerstary
REPUBLIC OF THE PHILIPPINES i :
CITY OF Davao 8.5.

SUBSCRIBED AND SWORN-to before me this ith day of

1991, affiant exhibiting to me his Residence Terlificate Nor7
issued at Butuan City on February My 1991,
1 :

| |

i

i v :
Docs Noe | 64 ; ] (BENDA Sealy
nee Noe a} a ran, fie neie
ok No. ; : Unit Peis ce eee |
Series of 1991. | ie : ‘ se

SKETCH MAP SHOWING THE AREA
APPLIED FOR
MINERAL PRODUCTION SKARING AGREEMENT

BY
VENTU RA Tl MBER CORPORATION

ANNEX “B"

9

| | |
125°] 51'00" 530" 54'00" 55/00" ig

